Order entered October 1, 2015




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00811-CV

 PATRICIA SWITZER, INDIVIDUALLY AND AS THE INDEPENDENT EXECUTRIX
           OF THE ESTATE OF DAVID ERIC SWITZER, Appellant

                                                 V.

                                  KAY VAUGHAN, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-02656-2014

                                           ORDER
       We GRANT appellee’s September 30, 2015 motion to withdraw her September 28, 2015

motion to strike appellant’s untimely filed brief and ORDER the motion to strike

WITHDRAWN. We DENY appellant’s attorney’s fee request asserted in her September 29,

2015 response to appellee’s motion to strike.


                                                         /s/   CRAIG STODDART
                                                               JUSTICE